         Case: 3:21-cv-00456-bbc Document #: 7 Filed: 09/10/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN

CHRIS J. JACOBS, III,

        Plaintiff,
                                                     Case No. 21-cv-456-bbc
   v.

LEMOUNT JACOBSON, ATTY. THOMAS
KNOTHE, FEMALE ATTY., and
JANE/JOHN DOE,

        Defendants.


                            JUDGMENT IN A CIVIL CASE


        IT IS ORDERED AND ADJUDGED that judgment is entered dismissing this

case.




        /s/                                             9/10/2021
        Peter Oppeneer, Clerk of Court                        Date
